Citation Nr: 0302265	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  01-03 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to the assignment of an original compensable 
disability rating for right foot hallux valgus with hallux 
rigidus.

2.  Entitlement to the assignment of an original disability 
rating in excess of 10 percent for gastroesophageal reflux 
disorder (GERD).

[The issues of entitlement to the assignment of higher 
original disability ratings for mechanical low back pain, 
right carpal tunnel syndrome, onychomycosis of the right 
great toe, acne vulgaris scars, and asthma with sarcoidosis 
will be the subject of a later Board of Veterans' Appeals 
(Board) decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
January 1999.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
dated in April 2000.  That decision denied the veteran's 
claims of entitlement to service connection for hearing loss, 
tinnitus, cholesteremia, skin rash, right chondromalacia, 
injuries to the left wrist and right hip, sinus tachycardia 
and cardiovascular disease, athletes foot, urination problem, 
gall bladder problem, tailbone pain, allergic conjunctivitis, 
muscle strain of the right side of the neck with muscle spasm 
in the right shoulder and right elbow, left leg pain, upper 
mediastinal adenopathy, and osseous sarcoidosis.  The April 
2000 RO decision also granted service connection and assigned 
the indicated rating for the following disabilities:  
allergic rhinitis, 10 percent; mechanical low back pain, 
noncompensable; right foot hallux valgus with hallux rigidus, 
noncompensable; onychomycosis of the right great toe, 
noncompensable; residual scars of acne vulgaris, 
noncompensable; apraxia of the radial dorsal sensory nerve of 
the right (major) wrist (also rated as carpal tunnel 
syndrome), noncompensable; asthma with sarcoidosis, 10 
percent; and GERD, noncompensable.  

The ratings assigned to mechanical low back pain, right foot 
hallux valgus with hallux rigidus, onychomycosis of the right 
great toe, residual scars of acne vulgaris, asthma with 
sarcoidosis, and GERD were duly appealed.

In January 2001, the RO increased the rating for the residual 
scars of acne vulgaris to 10 percent and for asthma with 
sarcoidosis to 30 percent.  The Court of Appeals for Veterans 
Claims (Court) has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The veteran filed a notice of disagreement with the denial of 
service connection for hearing loss, tinnitus, cholesteremia, 
sinus tachycardia, athlete's foot, tailbone pain, allergic 
conjunctivitis, muscle strain in right side of neck, upper 
mediastinal adenopathy, osseous sarcoidosis of the skull, and 
his rating for allergic rhinitis.  Statements of the Case 
were issued in response to these appeals.  The veteran did 
not file a timely VA Form 9, Appeal to Board of Veterans' 
Appeals, or other communication that could be construed as a 
substantive appeal in order to perfect these issues for 
appellate consideration.  The RO notified the veteran in May 
2002 that his December 2001 substantive appeal was not 
timely.  The veteran has not expressed disagreement with this 
determination.  These issues are not presently before the 
Board for appellate consideration.

The Board finds that the matters of entitlement to increased 
original disability ratings for mechanical low back pain, 
right carpal tunnel syndrome, onychomycosis of the right 
great toe, acne vulgaris scars, and asthma with sarcoidosis 
require further development.  The Board will undertake 
additional development on that issue pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing the claims for entitlement to the assignment of 
higher original disability ratings for mechanical low back 
pain, right carpal tunnel syndrome, onychomycosis of the 
right great toe, acne vulgaris scars, and asthma with 
sarcoidosis.


FINDINGS OF FACT

1.  The veteran's service-connected right foot disability is 
manifested by prominence of the hallux metatarsal phalangeal 
joint and no more than mild hallux rigidus; his foot 
disability has not necessitated an operation, it is not 
productive of disability equal to amputation of the great 
toe, and the overall functional impairment of the foot is not 
more than mild in degree.

2.  The veteran's service-connected GERD is not productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by sternal or arm 
pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a compensable original disability rating 
for right foot hallux valgus with hallux rigidus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5280 and 5281 (2002).  .

2.  The criteria for an original disability rating in excess 
of 10 percent for GERD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.20, 4.114, 
Diagnostic Code 7399-7346 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board did notify the veteran of the 
provisions of the VCAA in a November 2002 letter and provided 
an opportunity for response.  The Board finds that VA's 
duties have been fulfilled in the instant case.  Here, the RO 
advised the veteran of the evidence necessary to substantiate 
his claims for the assignment of higher initial ratings by 
various documents.  For example, the veteran was advised of 
the applicable criteria concerning the rating of his 
disabilities by the January 2001 Statement of the Case (SOC) 
and Supplemental SOC (SSOC) in July 2001.  The Board notes 
that the VCAA made no change in the statutory or regulatory 
criteria that govern the specific rating criteria.  The 
veteran was notified of the details regarding the duty to 
notify and assist in the Board's November 2002 letter.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claims, and the Board will do the same.  As 
such, there has been no prejudice to the veteran that would 
warrant a remand, and the veteran's procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Right Foot Hallux Valgus with Hallux Rigidus

The veteran's right foot hallux valgus with hallux rigidus is 
rated under Diagnostic Codes (DC) 5280 for Hallux valgus, 
unilateral, and DC 5281 for Hallux rigidus, unilateral 
severe.  Under DC 5280 Hallux valgus, unilateral, is assigned 
a 10 percent rating if operated with resection of metatarsal 
head, or if equivalent to amputation of great toe.  Under DC 
5281, Hallux rigidus, unilateral, severe is to be rated as 
hallux valgus, severe.

Review of the medical evidence fails to show that the veteran 
has undergone an operation on his right great toe or that his 
use of the toe is equivalent to amputation.  The VA examiner 
in November 1999 noted that the veteran had a prominence to 
the hallux metatarsal phalangeal joint and mild hallux 
valgus.

The veteran's service-connected right foot disability is 
manifested by prominence of the hallux metatarsal phalangeal 
joint and no more than mild hallux rigidus.  There is no 
medical evidence or contention to indicate that his foot 
disability has  necessitated an operation or that it is 
productive of disability equal to amputation of the great 
toe.  Thus, a compensable rating under Code 5280 is not 
warranted.  His hallux rigidus has been specifically 
classified as mild; such does not support a compensable 
rating under the applicable rating criteria.  (Code 5281 
notes that severe (emphasis added) hallux rigidus is rated as 
severe hallux valgus (Code 5280), which warrants a 10 percent 
rating.)  There is no medical or X-ray evidence of malunion 
or nonunion of the metatarsal bones; accordingly, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 is not applicable.  As to 
Diagnostic Code 5284, the veteran's right foot disability is 
not rated as an injury but, even with consideration of this 
code, with only prominence of the hallux metatarsal 
phalangeal joint and no more than mild hallux rigidus, there 
is no medical evidence of more than overall mild disability 
of the right foot, which does not support a compensable 
rating under Code 5284.

The Board notes that the DCs 5280 and 5281 are not based upon 
limitation of motion.  Therefore the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2002) need not be addressed.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996) (sections 4.40 and 4.45, 
with respect to pain, are not applicable to ratings not 
predicated on loss of range of motion); VAOPGCPREC 9-98.  
These provisions are thus inapplicable to the disability 
currently under consideration.  Moreover, there is no 
objective medical evidence to show that pain, flare-ups of 
pain, fatigue, weakness or any other symptom results in 
additional functional limitation, such as limitation of 
motion of the great toe, that would support a compensable 
rating.

In sum, the preponderance of the evidence is against the 
claim for a compensable original disability rating for right 
hallux valgus with hallux rigidus.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Gastroesophageal Reflux Disorder

The veteran's gastroesophageal reflux disorder (GERD) is 
rated by analogy (38 C.F.R. § 4.20) to hiatal hernia, under 
the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 
7346.  The veteran contends that the assignment of an 
original rating in excess of 10 percent is warranted.  

Under Code 7346, a 60 percent rating is assigned for symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is assigned for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by sternal or arm pain, productive of 
considerable impairment of health.  A 10 percent rating is 
assigned with two or more of the symptoms for the 30 percent 
evaluation of less severity.

The evidence does not show that the veteran has more than two 
of the symptoms for the 30 percent evaluation with less 
severity.  In November 1999, the veteran underwent a VA 
examination.  At that point, he was noted to have been 
diagnosed with GERD subsequent to a 
esophagogastroduodenoscopy in 1998.  The veteran stated that 
he took Prilosec on a regular basis, but even with that, he 
would have to take some extra milk of magnesia or Pepto-
Bismol at least once a week.  The examiner diagnosed moderate 
symptoms of GERD.

The veteran has not presented evidence of current treatment 
for his GERD.  Nor is there evidence of considerable 
impairment to the veteran's health as a result of the GERD.  
The most recent treatment records date to September 1998, 
during the veteran's period of service, and there is no 
indication of any treatment records dated in recent years.  
He was noted to be asymptomatic on Prilosec.  He had no N/V 
(nausea/vomiting), dysphagia, or hematemesis, no fever, 
chills or weight loss; no bloody, black or tarry stools; and 
no pyrosis.

In light of the medical evidence, the Board finds that the 
preponderance of the evidence is against the claim for the 
assignment of a rating in excess of 10 percent for GERD.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to the assignment of an original compensable 
rating for hallux valgus with hallux rigidus of the right 
foot is denied.

Entitlement to the assignment of an original rating in excess 
of 10 percent for GERD is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

